Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of Claims
This is in response to applicant’s filing date of August 21, 2020. Claims 1-10 are currently pending.
                                                Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Brown et al (US-20060235575-A1)(“Brown”) and Funke et al (US-20210403049-A1)(“Funke”).
As per claim 1, Brown discloses a  method of steer control for a vehicle (Figure 7), comprising:
 detecting, by a processor using a sensor, a first lateral velocity of the vehicle at a first point of a vehicle body, a second lateral velocity of the vehicle at a second point of the vehicle body (Brown at Para. [0064] discloses “linear lateral velocity (Vy-lin) is based on the tire properties described in FIG. 9. Mainly, the sign of the lateral force of a tire opposes the sign of the sideslip angle.”), a longitudinal velocity of the vehicle (Brown at Para. [0046]: “step 122 the longitudinal velocity is determined. Various methods for determining longitudinal velocity of a vehicle are known.” ), and a current steer angle of the vehicle (Brown at Para. [0028] discloses a “steering angle position sensor 38”. );
 calculating, by the processor, a yaw rate and a third lateral velocity at a reference point of the vehicle based on the first lateral velocity and the second lateral velocity ( Brown at Para. [0048] discloses that “yaw rate .omega..sub.z and roll rate are determined from the various sensors.”), wherein the second lateral velocity is directly measured, or calculated based on the first lateral velocity and the yaw rate (Brown at Para. [0007] discloses that “controller determines a lateral velocity of the vehicle in response to the roll rate signal.”);
 calculating, by the processor, the third lateral velocity at the reference point, a side slip angle (Brown at Para. [0042] discloses “side slip angle is the arc tangent of the longitudinal velocity divided by the lateral velocity.” ) and a yaw center location based on the yaw rate and the lateral velocity of the first point or based on the lateral velocities of the first and second points (Brown at Para. [0036] discloses “Yaw rate, steering angle, wheel speed and possibly a slip angle estimate at each wheel may be translated back to the speed of the vehicle at the center of gravity.” );
 calculating, by the processor, a side slip angle change based on the side slip angle and calculating ( Brown at Para. [0072] discloses determining change based on the change in velocities: “adjusted lateral velocity and the longitudinal velocity are used to determine the side slip angle.”), by the processor, a side slip angle rate portion of the third lateral velocity based on the side slip angle change and the yaw center location or a distance from the reference point to a yaw center (Brown at Para. [0036] discloses “wheel speed and possibly a slip angle estimate at each wheel may be translated back to the speed of the vehicle at the center of gravity. Various other algorithms are known to those skilled in the art.”);
 calculating, by the processor, a track angle rate portion of the third lateral velocity by subtracting the side slip angle rate portion of the third lateral velocity from the third lateral velocity (Brown at Para. [0036] discloses that the slip angle can be “translated back to the center of gravity”. Fig. 3 illustrates how the various angles of the vehicle 10 relative to the road surface 11 relate to each other. As shown the relative roll angle or as claimed track angle can be determined by subtracting the wheel departure angle or slip angle.) ;
 calculating, by the processor, a track angle by calculating an angle between the track angle rate portion of the third lateral velocity and the longitudinal velocity (Brown discloses at Para. [0042] that at the center of gravity the angle can be calculated as the “arc tangent of the longitudinal velocity divided by the lateral velocity.”);
Brown does not explicitly discloses calculating a target steer angle that is then used to correct the current steer angle.
Funke in the same field of endeavor discloses a controller that generates a feedforward steering angle to navigate vehicle and then adjusts the current steering angle based on the current sate of the vehicle. See Abstract, Figure 3, using feedforward to generate a planned trajectory, Figure 4, determining steering correction,  Figure 5, generating path commands based on a determined steering correction, and Para. [0030] which discloses “aspects of this disclosure may be particularly directed to determining four-wheel steering commands, e.g., the leading wheel commands 132 and the trailing wheel commands 134, to correct for steering-related or tracking errors, such as heading, lateral offset, or the like”.
In particular. Funke discloses calculating, by the processor, a target steer angle (Funke at Para. [0055] discloses: “operation 502 graphically depicts steering angle data 504 comprising a leading wheel steering angle, δ.sub.l, and a trailing wheel steering angle δ.sub.t.”) of the vehicle based on the track angle (Funke at Figure 3 and Para. [0042] discloses: “a planning component 332 receives the measured leading steering angle, δ.sub.M, and the destination 316, and executes a model 334 to determine a trajectory 336.“) and a steer ratio of a steering wheel to a front road wheel (Funke at Figure 4 and Para. [0048] discloses such a ratio in :” graphical representation 420 demonstrates an example plot of the ratio of δ.sub.t/δ.sub.l that may be used, at least in part, to determine the first leading steering angle δ.sub.l,1, and the first trailing steering angle δ.sub.t,1.”) to align the front road wheel parallel to a track angle velocity vector (Funke at Para. [0050] which discloses: “the operation 408 may determine expected steering angles of a vehicle model to track a desired path, the operation 422 may compare a current state of the vehicle to the path, e.g., where the vehicle should be along the path, and determine corrective steering commands.”); and
 adjusting, by the processor, the current steer angle of the vehicle based on the target steer angle (Funke at Para. [0068] discloses “tracking component 626 includes functionality to adjust steering commands to follow a planned path, e.g., in accordance with a trajectory generated by the planning component 624 ... to generate leading wheel steering angles and trailing wheel steering angles for controlling the vehicle 602 to follow a path.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Brown to include the corrective steering of Funke, since providing the driver with the ability to dynamically adjust the steering angle  can provide improved maneuverability and stability. 
Those in the art would be motivated to combine the corrective steering of Funke with the vehicle controller of Brown because maintaining vehicle stability under various conditions would increase vehicle safety and driver protection by insuring that the steering angle is  “modified to comport with preferred steering ratios, steering rates, or the like.”  Funke at Para. [0092].    
As per claim 2, Brown and Funke disclose a  method, wherein the first point of the body of the vehicle is a first point along a centerline of the vehicle aligned with a front axle of the vehicle, and the second point of the body of the vehicle is a second point along the centerline of the vehicle aligned with a rear axle of the vehicle (Brown at Figure 5 and Para. [0041] which discloses “Lateral and longitudinal velocities of the center of gravity are denoted as V.sub.x and V.sub.y, a yaw angular rate is denoted as .omega..sub.z, a front wheel steering angle is denoted as .delta., lateral acceleration is represented by a.sub.y, and longitudinal acceleration is represented by a.sub.x.”).  
As per claim 3, Brown and Funke disclose a  method, wherein a first dual axis optical sensor is mounted proximate to a front axle of the vehicle, and a second dual axis optical sensor is mounted proximate to a rear axle of the vehicle  (Brown at Para. [0034] discloses that suitable sensor can be  “a laser-based speed sensor or an optical-based speed sensor.”).
As per claim 4, Brown and Funke disclose a  method, wherein the reference point is a center of gravity of the vehicle (Brown at Para. [0036] discloses: “Yaw rate, steering angle, wheel speed and possibly a slip angle estimate at each wheel may be translated back to the speed of the vehicle at the center of gravity. Various other algorithms are known to those skilled in the art.”).  
As per claim 5, Brown and Funke disclose a  method, further comprising:
 calculating, by the processor, that the side slip angle rate is equal to zero (Brown discloses at Para. [0042] discloses calculating side slip based on: “side slip angle is the arc tangent of the longitudinal velocity divided by the lateral velocity.”); and
 operating, by the processor, a brake system of the vehicle to decelerate the vehicle in response to determining that the side slip angle rate is equal to zero (Brown at Para. [0003] discloses controlling side slip angle using the brake system: “actively controlling a vehicle's motion using systems such as the braking system, it is important to accurately estimate the state and attitudes of the vehicle. Achieving an accurate sideslip estimate will provide the opportunity to control the vehicle's sideslip to an appropriate value.”).  
As per claim 6, Brown discloses a  system for steering control of a vehicle, comprising:
 a processor (Brown at Figure 2, controller 26.);
 a first lateral velocity information of a first point of a body of the vehicle (Brown at Para. [0047] discloses: “lateral velocity of a land vehicle can be calculated from the inertial sensor output and the previous vehicle state.” See Figure 5 where a first lateral velocity is calculated at the front end of the vehicle at 12a &12b. ); and
 a second lateral velocity information of a second point of the body of the vehicle or yaw rate information (Brown at Para. [0047] discloses: “lateral velocity of a land vehicle can be calculated from the inertial sensor output and the previous vehicle state.” See Figure 5 where a second lateral velocity is calculated at the end end of the vehicle at 13b &14b.;
 wherein the processor is configured (Brown at Para. [0007] discloses “controller determines a lateral velocity of the vehicle in response to the roll rate signal. The controller controls a vehicle system in response to the lateral velocity.”) to:
 receive a first lateral velocity of the vehicle at a first point of a vehicle body, a second lateral velocity of the vehicle at a second point of the vehicle body (Brown at Para. [0064] discloses “linear lateral velocity (Vy-lin) is based on the tire properties described in FIG. 9. Mainly, the sign of the lateral force of a tire opposes the sign of the sideslip angle.”), a longitudinal velocity of the vehicle from a longitudinal velocity sensor (Brown at Para. [0046]: “step 122 the longitudinal velocity is determined. Various methods for determining longitudinal velocity of a vehicle are known.” ), and a current steer angle of the vehicle from a current steer angle sensor (Brown at Para. [0028] discloses a “steering angle position sensor 38”. );
 calculate a yaw rate based on the first lateral velocity and the second lateral velocity or measure the yaw rate by a yaw rate sensor ( Brown at Para. [0048] discloses that “yaw rate .omega..sub.z and roll rate are determined from the various sensors.”);
 calculate the third lateral velocity at the reference point, a side slip angle and a yaw center location based on the yaw rate and the lateral velocity of the first point or based on the lateral velocities of first and second points (Brown at Para. [0036] discloses “Yaw rate, steering angle, wheel speed and possibly a slip angle estimate at each wheel may be translated back to the speed of the vehicle at the center of gravity.” );
 calculate a side slip angle change based on the side slip angle and calculating, by the processor, a side slip angle rate portion of the third lateral velocity based on the side slip angle change ( Brown at Para. [0072] discloses determining change based on the change in velocities: “adjusted lateral velocity and the longitudinal velocity are used to determine the side slip angle.”) and the yaw center location or based on the distance from the reference point to a yaw center (Brown at Para. [0036] discloses “wheel speed and possibly a slip angle estimate at each wheel may be translated back to the speed of the vehicle at the center of gravity. Various other algorithms are known to those skilled in the art.”);
 calculate a track angle rate portion of the third lateral velocity by subtracting the side slip angle rate portion of the third lateral velocity from the third lateral velocity (Brown at Para. [0036] discloses that the slip angle can be “translated back to the center of gravity”. Fig. 3 illustrates how the various angles of the vehicle 10 relative to the road surface 11 relate to each other. As shown the relative roll angle or as claimed track angle can be determined by subtracting the wheel departure angle or slip angle.);
 calculate a track angle by calculating an angle between the track angle rate portion of the third lateral velocity and the longitudinal velocity (Brown discloses at Para. [0042] that at the center of gravity the angle can be calculated as the “arc tangent of the longitudinal velocity divided by the lateral velocity.”) ;
Brown does not explicitly discloses calculating a target steer angle that is then used to correct the current steer angle.
Funke in the same field of endeavor discloses a controller that generates a feedforward steering angle to navigate vehicle and then adjusts the current steering angle based on the current state of the vehicle. See Abstract, Figure 3, using feedforward to generate a planned trajectory, Figure 4, determining steering correction,  Figure 5, generating path commands based on a determined steering correction, and Para. [0030] which discloses “aspects of this disclosure may be particularly directed to determining four-wheel steering commands, e.g., the leading wheel commands 132 and the trailing wheel commands 134, to correct for steering-related or tracking errors, such as heading, lateral offset, or the like”.

 calculate a target steer angle based on the track angle (Funke at Para. [0055] discloses: “operation 502 graphically depicts steering angle data 504 comprising a leading wheel steering angle, δ.sub.l, and a trailing wheel steering angle δ.sub.t.” Further, Funke at Figure 3 and Para. [0042] discloses: “a planning component 332 receives the measured leading steering angle, δ.sub.M, and the destination 316, and executes a model 334 to determine a trajectory 336. “); and
 adjust the current steer angle of the vehicle based on the target steer angle (Funke at Para. [0068] discloses “tracking component 626 includes functionality to adjust steering commands to follow a planned path, e.g., in accordance with a trajectory generated by the planning component 624 ... to generate leading wheel steering angles and trailing wheel steering angles for controlling the vehicle 602 to follow a path.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Brown to include the corrective steering of Funke, since providing the driver with the ability to dynamically adjust the steering angle  can provide improved maneuverability and stability. 
Those in the art would be motivated to combine the corrective steering of Funke with the vehicle controller of Brown because maintaining vehicle stability under various conditions would increase vehicle safety and driver protection by insuring that the steering angle is  “modified to comport with preferred steering ratios, steering rates, or the like.”  Funke at Para. [0092].      
As per claim 7, Brown and Funke disclose a  system, wherein the first point of the body of the vehicle is a first point along a centerline of the vehicle, and the second point of the body of the vehicle is a second point along the centerline of the vehicle (Brown at Figure 5 and Para. [0041] which discloses “Lateral and longitudinal velocities of the center of gravity are denoted as V.sub.x and V.sub.y, a yaw angular rate is denoted as .omega..sub.z, a front wheel steering angle is denoted as .delta., lateral acceleration is represented by a.sub.y, and longitudinal acceleration is represented by a.sub.x.”).  
As per claim 8, Brown and Funke disclose a  system, wherein a first dual axis optical sensor is mounted proximate to a front axle of the vehicle, and a second dual axis optical sensor is mounted proximate to a rear axle of the vehicle (Brown at Para. [0034] discloses that suitable sensor can be  “a laser-based speed sensor or an optical-based speed sensor.”).  
As per claim 9, Brown and Funke disclose a  system, wherein the reference point is a center of gravity of the vehicle (Brown at Para. [0036] discloses: “Yaw rate, steering angle, wheel speed and possibly a slip angle estimate at each wheel may be translated back to the speed of the vehicle at the center of gravity. Various other algorithms are known to those skilled in the art.”).  
As per claim 10, Brown and Funke disclose a  system, wherein the processor is further configured to:
 determine that the side slip angle rate is equal to zero (Brown discloses at Para. [0042] discloses calculating side slip based on: “side slip angle is the arc tangent of the longitudinal velocity divided by the lateral velocity.”); and
 operate a brake system of the vehicle to control yaw stability of the vehicle in response to determining that the side slip angle rate is equal to zero (Brown at Para. [0003] discloses controlling side slip angle using the brake system: “actively controlling a vehicle's motion using systems such as the braking system, it is important to accurately estimate the state and attitudes of the vehicle. Achieving an accurate sideslip estimate will provide the opportunity to control the vehicle's sideslip to an appropriate value.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DO et al (US-20220144249-A1) discloses system and method for generating a setpoint for controlling a steering system and a differential braking system of a motor vehicle.  See Abstract and Figures 1 & 3.
Kasaiezadeh et al (US-20200339135-A1) discloses a control system using a feedforward control module where a driver can specify inputs such as a desired yaw rate, the location of the optimum perceived yaw center for a vehicle and a desired side slip angle of the vehicle.  See Abstract and Figures 2B & 3.
Wang et al (US-20180284769-A1) discloses a control system that uses a kinematic model of the vehicle and a dynamic model of the vehicle to plan a path trajectory for the vehicle, See Abstract and Figure 1.
Rao et al (US-20080243335-A1) discloses a control system with sensor  that generates a stability control signal as a function of received sensor signals , and a second roll condition signal as a function of a tire signal such as a side slip angle. Additionally, the control system can determine a slip level of at least one wheel of the vehicle from the tire signal, and in response thereto, adjust the applied brake pressure.  See Abstract and Figures 1,and 3-4.
Ishida et al (US-5524079-A) discloses a control system that responds to dynamic characteristic variation such as vehicle speed change to estimate an unknown characteristic term in a target yaw rate following system so as to reduce a side slip angle at a transmission time.  See Abstract and Figure 4.
Mori (NPL: “"Improvement in Maneuverability and Stability of Vehicle through Front/rear Active Steer Control with Steer-by-wire.") discloses Various techniques for improving the maneuverability and stability of a vehicle through active steer control of front or rear wheels using a steer-by-wire mechanism. See Figure 1 and 2,
                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661